DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ono US 10,250,230.
1.	Ono discloses a filter device (Fig. 1,etc.), comprising: an acoustic wave filter (30) provided between a first input/output terminal (N1) and a second input/output terminal (N2); and an additional circuit (20) connected in parallel with the acoustic wave filter between the first input/output terminal and the second input/output terminal; wherein the acoustic wave filter includes at least two acoustic wave resonators (S11-S15, P11-P13) defining a pass band of the acoustic wave filter; the additional circuit includes: a phase shift circuit (Fig. 2 item 22); and a first capacitor (C1) connected between the phase shift circuit and the first input/output terminal; the at least two acoustic wave resonators each include a piezoelectric body (Figs. 3A,B item 10) and an IDT electrode (14) including a plurality of electrode fingers provided on the piezoelectric body; the first capacitor includes the piezoelectric body and a comb-shaped capacitance electrode including a plurality of electrode fingers provided on the piezoelectric body (Col. 5 lines 26-30; Fig. 4 item C1); and when a surface of the piezoelectric body on which the IDT electrode and the comb-shaped capacitance electrode are provided is viewed in plan, an area of the comb-shaped capacitance electrode of the first capacitor is smaller than an area of the IDT electrode of the at least one acoustic wave resonator (Fig. 4, area of C1 is smaller than area of S11 or S15).
	Ono does not discloses a capacitance of the comb-shaped capacitance electrode of the first capacitor is smaller than a capacitance of the IDT electrode of at least one acoustic wave resonator of the at least two acoustic wave resonators; and when if the figures are not considered to be shown as scaled for anticipation, an area of the comb-shaped capacitance electrode of the first capacitor is smaller than an area of the IDT electrode of the at least one acoustic wave resonator.
	However, it is well known and art recognized in the art that there exist only a few relationship between the capacitances of the capacitor and resonator, namely, the capacitance of the capacitor is “smaller”, “equal”, or “greater” than the capacitance of the resonator.  Similarly this also apply to the area of the capacitor and resonator.  Furthermore, capacitance/area values are design parameters to obtain desired filter behavior; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a capacitance of the comb-shaped capacitance electrode of the first capacitor is smaller than a capacitance of the IDT electrode of at least one acoustic wave resonator of the at least two acoustic wave resonators; and an area of the comb-shaped capacitance electrode of the first capacitor is smaller than an area of the IDT electrode of the at least one acoustic wave resonator due to the limited relationship between the values and that they are design parameters to obtain desired filter behavior.
2.	Ono does not discloses a gap between electrode fingers adjacent to each other of the comb- shaped capacitance electrode of the first capacitor is larger than a gap between electrode fingers adjacent to each other of the IDT electrode of the at least one acoustic wave resonator.
	However, it is well known and art recognized in the art that there exist only a few relationship between the gap (between fingers) of the capacitor and resonator, namely, the gap of the capacitor is “smaller”, “equal”, or “greater” than the gaps of the resonator.  Furthermore, gap values are design parameters to obtain desired filter behavior; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a gap between electrode fingers adjacent to each other of the comb- shaped capacitance electrode of the first capacitor is larger than a gap between electrode fingers adjacent to each other of the IDT electrode of the at least one acoustic wave resonator due to the limited relationship between the values and that they are design parameters to obtain desired filter behavior.
3.	Ono does not discloses a gap between a tip portion of a plurality of electrode fingers of the comb-shaped capacitance electrode of the first capacitor and a busbar electrode or a dummy electrode facing the tip portion is larger than a gap between a tip portion of a plurality of electrode fingers of the IDT electrode of the at least one acoustic wave resonator and a busbar electrode or a dummy electrode facing the tip portion.
	However, it is well known and art recognized in the art that there exist only a few relationship between the gap (between tip portion and busbar/dummy electrode) of the capacitor and resonator, namely, the gap of the capacitor is “smaller”, “equal”, or “greater” than the gaps of the resonator.  Furthermore, gap values are design parameters to obtain desired filter behavior; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a gap between a tip portion of a plurality of electrode fingers of the comb-shaped capacitance electrode of the first capacitor and a busbar electrode or a dummy electrode facing the tip portion is larger than a gap between a tip portion of a plurality of electrode fingers of the IDT electrode of the at least one acoustic wave resonator and a busbar electrode or a dummy electrode facing the tip portion due to the limited relationship between the values and that they are design parameters to obtain desired filter behavior.
4.	Ono discloses the at least one acoustic wave resonator includes an acoustic wave resonator (Fig. 4 item S11) connected closest to the first capacitor (C1) of the at least two acoustic wave resonators (Figs. 1, 2, 4).
5.	Ono discloses the additional circuit further includes a second capacitor (C2) connected between the phase shift circuit and the second input/output terminal; the second capacitor includes the piezoelectric body and a comb-shaped capacitance electrode including a plurality of electrode fingers provided on the piezoelectric body (Fig. 4 item C2); and when the surface of the piezoelectric body on which the IDT electrode and the comb tooth capacitance electrode are provided is viewed in plan, an area of the comb-shaped capacitance electrode of the second capacitor is smaller than the area of the IDT electrode of the at least one acoustic wave resonator (Fig. 4, area of C2 is smaller than area of S11 or S15).
	Ono does not discloses a capacitance of the comb-shaped capacitance electrode of the second capacitor is smaller than the capacitance of the IDT electrode of at least one acoustic wave resonator of the at least two acoustic wave resonators; and when if the figures are not considered to be shown as scaled for anticipation, an area of the comb-shaped capacitance electrode of the second capacitor is smaller than the area of the IDT electrode of the at least one acoustic wave resonator.
	However, it is well known and art recognized in the art that there exist only a few relationship between the capacitances of the capacitor and resonator, namely, the capacitance of the capacitor is “smaller”, “equal”, or “greater” than the capacitance of the resonator.  Similarly this also apply to the area of the capacitor and resonator.  Furthermore, capacitance/area values are design parameters to obtain desired filter behavior; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a capacitance of the comb-shaped capacitance electrode of the second capacitor is smaller than the capacitance of the IDT electrode of at least one acoustic wave resonator of the at least two acoustic wave resonators; and an area of the comb-shaped capacitance electrode of the second capacitor is smaller than the area of the IDT electrode of the at least one acoustic wave resonator due to the limited relationship between the values and that they are design parameters to obtain desired filter behavior.
6.	Ono does not disclose a gap between electrode fingers adjacent to each other of the comb- shaped capacitance electrode of the second capacitor is larger than a gap between electrode fingers adjacent to each other of the IDT electrode of the at least one acoustic wave resonator.
	However, it is well known and art recognized in the art that there exist only a few relationship between the gap (between fingers) of the capacitor and resonator, namely, the gap of the capacitor is “smaller”, “equal”, or “greater” than the gaps of the resonator.  Furthermore, gap values are design parameters to obtain desired filter behavior; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a gap between electrode fingers adjacent to each other of the comb- shaped capacitance electrode of the second capacitor is larger than a gap between electrode fingers adjacent to each other of the IDT electrode of the at least one acoustic wave resonator due to the limited relationship between the values and that they are design parameters to obtain desired filter behavior.
7.	Ono does not discloses a gap between a tip portion of a plurality of electrode fingers of the comb-shaped capacitance electrode of the second capacitor and a busbar electrode or a dummy electrode facing the tip portion is larger than a gap between a tip portion of a plurality of electrode fingers of the IDT electrode of the at least one acoustic wave resonator and a busbar electrode or a dummy electrode facing the tip portion.
	However, it is well known and art recognized in the art that there exist only a few relationship between the gap (between tip portion and busbar/dummy electrode) of the capacitor and resonator, namely, the gap of the capacitor is “smaller”, “equal”, or “greater” than the gaps of the resonator.  Furthermore, gap values are design parameters to obtain desired filter behavior; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a gap between a tip portion of a plurality of electrode fingers of the comb-shaped capacitance electrode of the second capacitor and a busbar electrode or a dummy electrode facing the tip portion is larger than a gap between a tip portion of a plurality of electrode fingers of the IDT electrode of the at least one acoustic wave resonator and a busbar electrode or a dummy electrode facing the tip portion due to the limited relationship between the values and that they are design parameters to obtain desired filter behavior.
8.	Ono discloses the at least one acoustic wave resonator includes an acoustic wave resonator (S15) connected closest to the second capacitor (C2) of the at least two acoustic wave resonators (Figs. 1, 2, 4).
9.	Ono discloses the phase shift circuit includes a longitudinally coupled resonator (22).
10.	Ono discloses a multiplexer (Fig. 1), comprising: a plurality of filters (30, 32) including the filter device according to Claim 1; wherein an input terminal or an output terminal of the plurality of filters is connected to a common terminal (ANT).
11.	Ono discloses a multiplexer (Fig. 21A, etc.), comprising: a transmission filter (30) provided between a first input terminal (N1) and a first output terminal (Ant); a reception filter (32) provided between a second input terminal (Ant) and a second output terminal (N2); and an additional circuit (20) provided between the first input terminal (N1) and the second output terminal (N2); wherein the first output terminal and the second input terminal are connected to a common terminal (Ant); the transmission filter includes at least two transmission side acoustic wave resonators (S11-S15, P11-P13) defining a pass band of the transmission filter; the reception filter includes at least two reception side acoustic wave resonators (S21-S24, P21-P23) defining a pass band of the reception filter; the additional circuit includes: a phase shift circuit (22); and a third capacitor (C1 or C2) provided either between the phase shift circuit and the first input terminal or between the phase shift circuit and the second output terminal; the at least two transmission side acoustic wave resonators each include a piezoelectric body (Figs. 3A,B item 10; Figs. 23, 24 items 10, 10a) and an IDT electrode including a plurality of electrode fingers provided on the piezoelectric body; the at least two reception side acoustic wave resonators each include the piezoelectric body and an IDT electrode including a plurality of electrode fingers provided on the piezoelectric body; the third capacitor includes the piezoelectric body and a comb-shaped capacitance electrode including a plurality of electrode fingers provided on the piezoelectric body (Figs. 23, 24; Col. 5 liens 26-30); and when a surface of the piezoelectric body on which the IDT electrode and the comb-shaped capacitance electrode are provided is viewed in plan, an area of the comb-shaped capacitance electrode of the third capacitor is smaller than an area of the IDT electrode of the at least one acoustic wave resonator (Figs. 23, 24, area of C1 or C2 is smaller than area of S22 or S11).
	Ono does not discloses a capacitance of the comb-shaped capacitance electrode of the third capacitor is smaller than a capacitance of the IDT electrode of at least one acoustic wave resonator of the at least two transmission side acoustic wave resonators and the at least two reception side acoustic wave resonators; and when if the figures are not considered to be shown as scaled for anticipation, an area of the comb-shaped capacitance electrode of the third capacitor is smaller than an area of the IDT electrode of the at least one acoustic wave resonator.
However, it is well known and art recognized in the art that there exist only a few relationship between the capacitances of the capacitor and resonator, namely, the capacitance of the capacitor is “smaller”, “equal”, or “greater” than the capacitance of the resonator.  Similarly this also apply to the area of the capacitor and resonator.  Furthermore, capacitance/area values are design parameters to obtain desired filter behavior; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a capacitance of the comb-shaped capacitance electrode of the third capacitor is smaller than a capacitance of the IDT electrode of at least one acoustic wave resonator of the at least two acoustic wave resonators; and an area of the comb-shaped capacitance electrode of the third capacitor is smaller than an area of the IDT electrode of the at least one acoustic wave resonator due to the limited relationship between the values and that they are design parameters to obtain desired filter behavior.
12.	Ono does not discloses a gap between electrode fingers adjacent to each other of the comb- shaped capacitance electrode of the third capacitor is larger than a gap between electrode fingers adjacent to each other of the IDT electrode of the at least one acoustic wave resonator.
	However, it is well known and art recognized in the art that there exist only a few relationship between the gap (between fingers) of the capacitor and resonator, namely, the gap of the capacitor is “smaller”, “equal”, or “greater” than the gaps of the resonator.  Furthermore, gap values are design parameters to obtain desired filter behavior; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a gap between electrode fingers adjacent to each other of the comb- shaped capacitance electrode of the third capacitor is larger than a gap between electrode fingers adjacent to each other of the IDT electrode of the at least one acoustic wave resonator due to the limited relationship between the values and that they are design parameters to obtain desired filter behavior.
13.	Ono does not disclose a gap between a tip portion of a plurality of electrode fingers of the comb-shaped capacitance electrode of the third capacitor and a busbar electrode or a dummy electrode facing the tip portion is larger than a gap between a tip portion of a plurality of electrode fingers of the IDT electrode of the at least one acoustic wave resonator and a busbar electrode or a dummy electrode facing the tip portion.
	However, it is well known and art recognized in the art that there exist only a few relationship between the gap (between tip portion and busbar/dummy electrode) of the capacitor and resonator, namely, the gap of the capacitor is “smaller”, “equal”, or “greater” than the gaps of the resonator.  Furthermore, gap values are design parameters to obtain desired filter behavior; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a gap between a tip portion of a plurality of electrode fingers of the comb-shaped capacitance electrode of the third capacitor and a busbar electrode or a dummy electrode facing the tip portion is larger than a gap between a tip portion of a plurality of electrode fingers of the IDT electrode of the at least one acoustic wave resonator and a busbar electrode or a dummy electrode facing the tip portion due to the limited relationship between the values and that they are design parameters to obtain desired filter behavior.
14.	Ono discloses the third capacitor (C1) is provided between the phase shift circuit and the first input terminal, and the at least one acoustic wave resonator includes an acoustic wave resonator (S11) connected closest to the third capacitor of the at least two transmission side acoustic wave resonators (Figs. 21A, 22-24).
15.	Ono discloses the third capacitor (C2) is provided between the phase shift circuit and the second output terminal, and the at least one acoustic wave resonator includes an acoustic wave resonator (S22 or S24) connected closest to the third capacitor of the at least two reception side acoustic wave resonators (Figs. 21A, 22-24).
16.	Ono discloses the additional circuit further includes a fourth capacitor (C2 or C1) provided between the phase shift circuit and the first input terminal or between the phase shift circuit and the second output terminal; the fourth capacitor includes the piezoelectric body and a comb-shaped capacitance electrode including a plurality of electrode fingers provided on the piezoelectric body (Figs. 23, 24); and when the surface of the piezoelectric body on which the IDT electrode and the comb-shaped capacitance electrode are provided is viewed in plan, an area of the comb-shaped capacitance electrode of the fourth capacitor is smaller than the area of the IDT electrode of the at least one acoustic wave resonator (Figs. 23, 24, area of C1 or C2 is smaller than area of S22 or S11).
	Ono does not discloses a capacitance of the comb-shaped capacitance electrode of the fourth capacitor is smaller than the capacitance of the IDT electrode of at least one acoustic wave resonator of the at least two transmission side acoustic wave resonators and the at least two reception side acoustic wave resonators; and when if the figures are not considered to be shown as scaled for anticipation, an area of the comb-shaped capacitance electrode of the fourth capacitor is smaller than an area of the IDT electrode of the at least one acoustic wave resonator.
However, it is well known and art recognized in the art that there exist only a few relationship between the capacitances of the capacitor and resonator, namely, the capacitance of the capacitor is “smaller”, “equal”, or “greater” than the capacitance of the resonator.  Similarly this also apply to the area of the capacitor and resonator.  Furthermore, capacitance/area values are design parameters to obtain desired filter behavior; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a capacitance of the comb-shaped capacitance electrode of the fourth capacitor is smaller than a capacitance of the IDT electrode of at least one acoustic wave resonator of the at least two acoustic wave resonators; and an area of the comb-shaped capacitance electrode of the fourth capacitor is smaller than an area of the IDT electrode of the at least one acoustic wave resonator due to the limited relationship between the values and that they are design parameters to obtain desired filter behavior.
17.	Ono does not disclose a gap between electrode fingers adjacent to each other of the comb- shaped capacitance electrode of the fourth capacitor is larger than a gap between electrode fingers adjacent to each other of the IDT electrode of the at least one acoustic wave resonator.
	However, it is well known and art recognized in the art that there exist only a few relationship between the gap (between fingers) of the capacitor and resonator, namely, the gap of the capacitor is “smaller”, “equal”, or “greater” than the gaps of the resonator.  Furthermore, gap values are design parameters to obtain desired filter behavior; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a gap between electrode fingers adjacent to each other of the comb- shaped capacitance electrode of the fourth capacitor is larger than a gap between electrode fingers adjacent to each other of the IDT electrode of the at least one acoustic wave resonator due to the limited relationship between the values and that they are design parameters to obtain desired filter behavior.
18.	Ono does not disclose a gap between a tip portion of a plurality of electrode fingers of the comb-shaped capacitance electrode of the fourth capacitor and a busbar electrode or a dummy electrode facing the tip portion is larger than a gap between a tip portion of a plurality of electrode fingers of the IDT electrode of the at least one acoustic wave resonator and a busbar electrode or a dummy electrode facing the tip portion.
	However, it is well known and art recognized in the art that there exist only a few relationship between the gap (between tip portion and busbar/dummy electrode) of the capacitor and resonator, namely, the gap of the capacitor is “smaller”, “equal”, or “greater” than the gaps of the resonator.  Furthermore, gap values are design parameters to obtain desired filter behavior; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a gap between a tip portion of a plurality of electrode fingers of the comb-shaped capacitance electrode of the fourth capacitor and a busbar electrode or a dummy electrode facing the tip portion is larger than a gap between a tip portion of a plurality of electrode fingers of the IDT electrode of the at least one acoustic wave resonator and a busbar electrode or a dummy electrode facing the tip portion due to the limited relationship between the values and that they are design parameters to obtain desired filter behavior.
19.	Ono discloses the fourth capacitor (C2) is provided between the phase shift circuit and the second output terminal, and the at least one acoustic wave resonator includes an acoustic wave resonator (S22, or S24) connected closest to the fourth capacitor of the at least two reception side acoustic wave resonators (Figs. 21A, 22-24).

20.	Ono discloses the fourth capacitor (C1) is provided between the phase shift circuit and the first input terminal, and the at least one acoustic wave resonator includes an acoustic wave resonator (S11) connected closest to the fourth capacitor of the at least two transmission side acoustic wave resonators (Figs. 21A, 22-24).
21.	Ono discloses the phase shift circuit includes a longitudinally coupled resonator (22; DMS3; Figs. 15, 16, 22-24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843